UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1849


In Re:    STEPHEN YAGMAN,

                 Petitioner.




         On Petition for Writ of Mandamus.   (5:08-hc-02103-D)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephen Yagman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen    Yagman       petitions    for    a   writ    of     mandamus,

requesting this court to direct the district court to order an

immediate   return     to    Yagman’s    28    U.S.C.    § 2241     (2006)    habeas

petition and to discontinue its alleged custom and practice of

ordering returns to habeas petitions within twenty days without

a finding of good cause, a custom and practice Yagman alleges

violates 28 U.S.C. § 2243 (2006).                Our review of the docket

sheet   reveals      that    the     district    court      recently       dismissed

Yagman’s    § 2241     habeas      petition.      Accordingly,       because    the

district court has recently decided Yagman’s case, we deny the

mandamus    petition    as    moot.     We     dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                         2